Exhibit 10.1

EXECUTION VERSION

TRANSITION PRODUCTION AGREEMENT

THIS TRANSITION PRODUCTION AGREEMENT (“Agreement”) is made and entered into as
of the 11th day of May, 2009, between SENSATA TECHNOLOGIES, INC., a Delaware
corporation (“Sensata”), and EMS ENGINEERED MATERIALS SOLUTIONS, LLC, a Delaware
limited liability company (“EMS”).

RECITALS

WHEREAS, the electrical contacts systems division of EMS (the “ECS Division”) is
incurring significant financial losses on a monthly basis, due to a variety of
reasons, including, (i) a decrease in customer sales volume, (ii) losses related
to raw material price fluctuations, (iii) EMS’s inability to finance its raw
material needs, and in particular silver, and (iv) the general need for
considerable working capital requirements of the ECS Division;

WHEREAS, Sensata is the ECS Division’s largest customer;

WHEREAS, EMS has communicated to Sensata EMS’s need to shut-down or sell the ECS
Division as soon as possible in order to minimize financial losses;

WHEREAS, in order to secure the continued supply of ECS Products (as defined
below) required by Sensata, Sensata is willing to enter into new terms and
conditions for the purchase and sale of ECS Products, as well as provide
financial assistance to EMS, including, bearing the financial costs associated
with operating the ECS Division, in each case as more fully described herein;
and

WHEREAS, in furtherance of the foregoing and prior to the date hereof, on
April 6, 2009 and April 9, 2009 Sensata purchased and took possession of certain
finished goods inventory of the ECS Division.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

1. Conditions Precedent. Each of the parties hereto acknowledges and agrees that
each of the actions set forth below in this Section 1 is a condition precedent
(as applicable) to their respective requirements to fulfill their respective
obligations under this Agreement:

(a) Accounts Receivable. Simultaneously with the execution of this Agreement,
Sensata shall pay to EMS by wire transfer of immediately available funds to an
account designated by EMS $3,065,415.46, and EMS acknowledges that such amount
represents payment in full of all accounts receivable from all Sensata sites to
EMS as detailed on Schedule 1(a) hereto.

(b) Tooling and Equipment. Simultaneously with the execution of this Agreement,
Sensata shall pay to EMS by wire transfer of immediately available funds to an
account designated by EMS $1,875,000, which amount represents payment in full of
the tooling and equipment of EMS’ ECS Division as detailed on Schedule 1(b)
hereto (EMS shall deliver title to such tooling and equipment to Sensata as of
the date hereof, free and clear of all liens, claims and encumbrances of any
type). During the term of this Agreement, Sensata may physically remove any of
the tooling or equipment listed on Schedule 1(b) from the ECS Division facility
with the prior written consent of EMS (not to be unreasonably withheld), and EMS
may remove any tooling or equipment not listed on Schedule 1(b) from the ECS
Division facility with the prior written consent of Sensata (not to be
unreasonably withheld).



--------------------------------------------------------------------------------

EMS shall have no liability for further production of ECS Products that may
require use of any tooling or equipment removed by Sensata. In either case, the
removing party shall bear all costs associated with removing any such tooling or
equipment, including costs associated with restoring or repairing the building
to its condition prior to such removal as a result of the removal of such
tooling or equipment. At least two (2) weeks prior to the termination of this
Agreement (or as soon as practicable following an immediate termination of this
Agreement), Sensata shall notify EMS in writing of each specific item of tooling
or equipment listed on Schedule 1(b) that it intends to physically remove from
the ECS Division facility. In the event that Sensata intends to remove any such
identified tooling and equipment, it will do so at its sole cost and expense, no
later than thirty (30) days after the termination of this Agreement, and EMS
shall grant Sensata reasonable access to the ECS Division facility to remove
such tooling and equipment. With respect to (i) any tooling and equipment listed
on Schedule 1(b) that Sensata notifies EMS that it does not intend to retain and
remove pursuant to its notice two (2) weeks prior to termination (or as soon as
practicable following an immediate termination of this Agreement); or (ii) with
respect to any tooling and equipment left at EMS’ facility thirty (30) days
after the termination of this Agreement, Sensata shall transfer title to such
abandoned items to EMS free and clear of any liens created by Sensata, and EMS
shall dispose of such tooling and equipment at its cost and expense.

(c) Customers. Prior to the execution of this Agreement, EMS has delivered or
caused to be delivered, to Sensata, Schedule 1 (c), which sets forth a list of
all of the customers of the ECS Division (setting forth the name(s) of each such
customer and their purchases of ECS Products for the 12-month period ended
March 31, 2009) (the “Customer List”).

(d) Release and Acknowledgment. Prior to the execution of this Agreement, each
of Bank of America, N.A. and Contrarian Financial Service Company, LLC shall
have released its security interest in the tooling and equipment listed on
Schedule 1(b), and each shall have acknowledged the Assignment Agreement (as
defined in Section 16), substantially in the form attached as Schedule 1(d).

(e) Maintenance Lists. Prior to the execution of this Agreement, EMS has
delivered or caused to be delivered, to Sensata Schedule 1(e), which sets forth
maintenance logs for the ECS Division (including, maintenance logs for capital
expenditures and tooling expenditures for the 12-month period ended March 31,
2009).

(f) Release of Bank of America Letter of Credit. Prior to the execution of this
Agreement, Sovereign Precious Metals, LLC (“Sovereign”) shall have released the
Two Million Dollar ($2,000,000) letter of credit number 68023633 issued to
Sovereign by Bank of America, N.A., and Sovereign shall have delivered the
original letter of credit along with a letter of cancellation to Bank of
America, N.A (with a copy to EMS), in connection with the Consignment Agreement,
between EMS and Sovereign, dated February 21, 2008, as amended, substantially in
the form attached as Schedule 1(f).

2. Terms and Conditions of Sale; Payment. EMS agrees to manufacture electrical
contacts systems (the “ECS Products”) for Sensata in such amounts as may be
specified by Sensata from time to time (such amounts, when combined with amounts
(if any) then manufactured for other customers of the business as contemplated
by Section 12 hereof, shall not to exceed 100% of EMS’ fixed asset capacity for
ECS Products as of the date hereof, such capacity set forth on Schedule 2
hereof). Any such ECS Products shall be manufactured for Sensata in accordance
with the specifications requested and provided by Sensata from time-to-time. All
sales of ECS Products made by EMS to Sensata shall be on such terms and
conditions of sale that are consistent with the past practice of the parties;
provided, however, that (a) EMS shall indicate on each invoice for ECS Products
that amount of such invoice to be allocated (and paid) to Sovereign (the amount
allocated to be paid to Sovereign in such invoice, the “Sovereign Portion”) and
the amount of such invoice to be allocated (and paid) to EMS (the “EMS
Portion”), and (b)

 

2



--------------------------------------------------------------------------------

Sensata shall pay (by wire transfer of immediately available funds) directly to
Sovereign the Sovereign Portion of the purchase price for such ECS Products (as
set forth on the applicable invoice) on the date of shipment of such ECS
Products to Sensata and shall pay directly to EMS (by wire transfer of
immediately available funds) the EMS Portion of the purchase price for such ECS
Products (as set forth on the applicable invoice) on the date of shipment of
such ECS Products to Sensata. EMS will provide Sovereign with a copy of each
invoice for such ECS Products upon issuance. Sensata will provide EMS with a
copy of the wire transfer confirmation of each payment of the Sovereign Portion
and EMS Portion. EMS acknowledges and agrees that payment by Sensata of the
Sovereign Portion of the purchase price and the EMS Portion of the purchase
price (each as contemplated above and set forth in the applicable invoice) shall
constitute payment in full of the aggregate purchase price payable by Sensata
for such ECS Products. During the term of this Agreement, Sensata shall issue
(at a minimum) each Thursday of each week, purchase orders for the purchase and
sale of all finished ECS Products produced on behalf of Sensata pursuant to its
specifications (that are not subject to a previous purchase order) containing a
shipment date no longer than five (5) calendar days from the date of the
purchase order. To the extent that there is any inconsistency between the terms
of this Agreement and the “past practices” of the parties (as contemplated by
this Section 2), then the terms of this Agreement shall control. IN NO EVENT
SHALL EMS HAVE ANY LIABILITY TO SENSATA ARISING FROM EMS’ FAILURE TO FULFILL ITS
OBLIGATIONS TO MANUFACTURE ECS PRODUCTS FOR SENSATA PURSUANT TO THIS SECTION 2
IN EXCESS OF THE AMOUNTS PAID BY SENSATA FOR SUCH ECS PRODUCTS (AND IN NO EVENT
WILL EMS BE LIABLE TO SENSATA FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY NATURE, WHETHER BASED IN CONTRACT, IN TORT OR
OTHERWISE, THAT ARISE FROM EMS’ FAILURE TO FULFILL ITS OBLIGATIONS TO
MANUFACTURE ECS PRODUCTS FOR SENSATA PURSUANT TO THIS SECTION 2, INCLUDING BUT
NOT LIMITED TO LOSS OF USE OF THE ECS PRODUCTS AND LOSS OF PROFITS). EMS shall
have no liability or be in breach of this Section 2 for any failure or delay in
performance due to strikes, lockouts, concerted acts of workmen, fires,
explosions, floods or other natural catastrophes, civil disturbance or riots,
armed conflict (whether declared or undeclared), terrorist acts, acts of God,
compliance with acts of government and government regulations, embargoes or any
other similar cause which is beyond the reasonable control of EMS.

3. Term and Termination.

(a) This Agreement shall commence on the date hereof and shall terminate on the
date that is the earliest to occur of the following:

(i) the mutual written agreement of Sensata and EMS;

(ii) seventy (70) days following the delivery of written notice of termination
sent by Sensata to EMS at any time on or following the thirtieth (30th) calendar
day after the date hereof;

(iii) two hundred and seventy (270) days following the date hereof (unless
extended by mutual written agreement of the parties hereto prior to such date,
provided, however, in no circumstances will EMS be required to commit any Net
Working Capital to the ECS Division during any extension period);

(iv) at any time upon thirty (30) days’ written notice by the non-breaching
party upon the occurrence of a material breach of this Agreement by the other
party (other than breaches of Section 6 (Provision of Silver), which will
require sixty (60) days’ written notice and cure periods), which breach is not
cured within such 30 day notice period; and

 

3



--------------------------------------------------------------------------------

(v) immediately upon (i) the effective date specified in a written notice
delivered by Sensata to EMS following EMS’ breach of any of its obligations set
forth in Schedule 10, (ii) the effective date specified in a written notice
delivered by EMS to Sensata after the final determination of Sensata’s breach of
any of its obligations set forth in Section 4 (Loss Payment), Section 5 (Working
Capital) (such final determination to be made in the manner set forth in
Section 4 or Section 5, respectively), or (iii) the effective date specified in
a written notice delivered by EMS to Sensata following Sensata’s failure to pay
EMS the invoiced amount for any ECS Products pursuant to Section 2 hereof.

(b) Upon the termination of this Agreement (including after expiration of any
applicable notice provision contemplated by Section 3(a)), Sensata shall
immediately purchase from EMS and EMS shall sell to Sensata all Inventory of the
ECS Division (to the extent meeting Sensata’s specifications and produced by EMS
following the date hereof), at a purchase price equal to the then current net
carrying cost of any raw materials and work in process, as stated in EMS’ books
and records of accounting, (prepared in accordance with past practice) and the
historical sale price paid by Sensata to EMS for any finished goods; provided,
however, that Sensata may (in its sole discretion) but shall not be obligated to
purchase such Inventory in the event that EMS has breached this Agreement in any
material respect. For purposes of this Agreement “Inventory” shall include all:
(i) raw materials (ii) work in process; and (iii) finished goods, wherever
located. Subject to the foregoing, EMS shall deliver the Inventory within thirty
(30) days after the termination of this Agreement, such delivery to be made at
Sensata’s expense (such expenses to be approved in advance by Sensata in
writing) to a location specified in writing by Sensata, and upon delivery,
Sensata shall pay the amounts specified herein.

(c) To the extent that the date of termination of this Agreement does not
coincide with the end of a calendar month, EMS shall provide to Sensata within
five (5) days of the termination of this Agreement, a short-period P&L Statement
(prepared pursuant to the provisions described in Section 4 below) for the
period beginning on the last day of the immediately preceding calendar month and
ending on the date of termination of this Agreement. Either EMS or Sensata, as
the case may be, shall make either a Loss Payment or Profit Payment as indicated
in the short-period P&L Statement, pursuant to the terms of payment set forth in
Section 4 below.

(d) The termination of this Agreement shall not relieve any party of any
liability accrued prior to the effective date of such termination, and such
termination shall not affect the continued operation or enforcement of any
provision of this Agreement which by its express terms or by reasonable
implication is to survive any termination.

4. Profit and Loss Payments.

(a) Within five (5) days of the end of each calendar month during the term of
this Agreement, EMS shall prepare and deliver to Sensata a profit and loss
statement for the immediately preceding calendar month (or partial month) with
respect to the ECS Division prepared in accordance with the accounting
principles and allocation ratios set forth on Schedule 4 attached hereto (each,
a “P&L Statement”).

(b) In connection with the preparation of the P&L Statement, and during the
period of any review or dispute as provided in this Section 4, EMS and Sensata
shall: (i) provide each other party and its representatives with reasonable
access during normal business hours upon reasonable advance notice to its and
their relevant books, records and employees (to the extent any of such books,
records or employees relate to the applicable P&L Statement) and permit copies
to be made of any of the foregoing documentation and (ii) cooperate fully with
such other party and its representatives as reasonably requested, including the
provision on a timely basis of all information reasonably relevant for purposes
of the applicable P&L Statement.

 

4



--------------------------------------------------------------------------------

(c) After receipt of each P&L Statement, Sensata shall have three (3) business
days to review each such statement. Unless Sensata delivers written notice to
EMS on or prior to the close of business on the third (3rd) business day after
EMS’s delivery of such statement stating that Sensata has objections to such
statement, Sensata shall be deemed to have accepted and agreed to the applicable
statement. If Sensata disagrees with a P&L Statement, Sensata shall notify EMS
in writing of its objections to any such statement, and such notice shall
specify those items or amounts as to which Sensata disagrees (“Disputed Items”),
and Sensata shall have deemed to have agreed with all other items and amounts
contained in the P&L Statement. Items or amounts included in any such statement,
which are not objected to in writing by Sensata, shall be deemed to be accepted
by Sensata (“Resolved Items”) and any amounts included within such items shall
be deemed to be final, binding and conclusive. If Sensata notifies EMS in
writing of its objections to any such statement, Sensata and EMS shall, within
five (5) business days (or such longer period as Sensata and EMS may agree in
writing) following such notice (each such period, a “Resolution Period”),
attempt to resolve their differences, and any written resolution by them as to
any Disputed Items shall become Resolved Items and shall be final, binding and
conclusive.

(d) Any amounts remaining in dispute at the conclusion of the applicable
Resolution Period (in respect of each P&L Statement, the “Unresolved Items”)
shall be submitted by Sensata and EMS to a nationally recognized firm of
independent accountants mutually agreed in writing by Sensata and EMS (the “CPA
Firm”) within five (5) business days after the expiration of the applicable
Resolution Period or as soon as practicable after Sensata and EMS have engaged
the CPA Firm. Each party agrees to execute, if requested by the CPA Firm, an
engagement letter with the CPA Firm containing reasonable terms and to provide
the CPA Firm such work papers and other documents and information related to the
P&L Statements as the CPA Firm may reasonably request. All fees and expenses
relating to the work, if any, to be performed by the CPA Firm shall be borne 50%
by Sensata and 50% by EMS. The CPA Firm shall act as an arbitrator and not as an
expert, to determine, based on the provisions of this Section 4, only the
Unresolved Items; provided, however, that the determination of the Unresolved
Items provided by the CPA Firm shall be limited to the range provided by Sensata
and EMS on the resolution of the specific Unresolved Item. Sensata and EMS shall
request that the CPA Firm provide, within ten (10) business days after the
submission of the Unresolved Items to the CPA Firm, a written statement setting
forth (x) its determination of the Unresolved Items and (y) its calculation of
the Profit Payment or Loss Payment (as applicable) for the applicable month.
Such written statement shall be delivered to Sensata and EMS and shall be final,
binding and conclusive on and with respect to Sensata and EMS absent manifest
error. For the avoidance of doubt, Unresolved Items relating to more than one
P&L Statement may be simultaneously submitted to the CPA Firm.

(e) Within three (3) business days following the delivery of any P&L Statement
by EMS to Sensata: (i) Sensata shall pay to EMS, by wire transfer of immediately
available funds to an account designated by EMS, an amount equal to the loss
shown on such P&L Statement, excluding any Disputed Items, if any (a “Loss
Payment”) or (ii) EMS shall pay to Sensata, by wire transfer of immediately
available funds to an account designated by Sensata, an amount equal to the
profit shown on such P&L Statement, excluding any Disputed Items, if any
(“Profit Payment”). In the event a Loss Payment would exceed $1,000,000, the
parties will meet and negotiate in good faith to determine the treatment of the
loss in excess of $1,000,000.

(f) Within three (3) business days following either (i) the CPA Firm’s
determination of all Unresolved Items and its calculation of the Profit Payment
or Loss Payment with respect to any

 

5



--------------------------------------------------------------------------------

P&L Statement (pursuant to Section 4(d) above), or (ii) the mutual resolution of
a Disputed Item and recalculation of the Profit Payment or Loss Payment at the
end of such Resolution Period; either EMS or Sensata, as the case may be, shall
make an adjustment payment to the other party to the account designated in
Section 4(e) above based on the Profit Payment or Loss Payment previously paid
pursuant to Section 4(e) above (without inclusion of any Unresolved Items or
Disputed Items), versus the recalculated Profit Payment or Loss Payment after
taking into consideration the final determination of any Unresolved Items by the
CPA Firm, or the mutual resolution of any Disputed Items during the Resolution
Period.

5. Working Capital.

(a) The parties hereto acknowledge and agree that during the term of this
Agreement, the ECS Division shall at no time have Net Working Capital (as
defined below) greater than Two Million Dollars ($2,000,000). For purposes of
this Agreement, “Net Working Capital” means Inventory of the ECS Division;
provided, however, if Current Liabilities of the ECS Division exceed $500,000 in
the aggregate, then “Net Working Capital” shall mean (i) Inventory of the ECS
Division minus (ii) Current Liabilities of the ECS Division. For purposes of
this Agreement, “Current Liabilities” means the sum of (a) current accounts
payable and (b) current accrued liabilities. Net Working Capital and all
components thereof shall be determined with respect to the entire ECS Division
(i.e. for all customers of the ECS Division consistent with Section 12), and in
the manner set forth on Schedule 5. If at any time (regardless whether it is at
the end of a calendar month) Net Working Capital for the ECS Division is greater
than $2,000,000, EMS shall provide notice to Sensata along with an ECS Division
Net Working Capital statement setting forth EMS’ good faith determination of Net
Working Capital as of any particular date (in the manner set forth on Schedule
5) (each, a “Net Working Capital Statement”). The timing for responding to such
statement and the procedures for resolving disputes as set forth in Section 4
with respect to the P&L Statement shall apply to the Net Working Capital
Statement contemplated by this Section 5(a). Following final resolution of the
Net Working Capital Statement (including all components thereof) and any
disputes related thereto (in accordance with the timing and procedures set forth
in Section 4), if the Net Working Capital (as finally determined) is greater
than Two Million Dollars ($2,000,000), then Sensata shall pay to EMS an amount
(the “Net Working Capital Surplus”) equal to the difference between the Net
Working Capital (as finally determined) minus, $2,000,000. All payments by
Sensata pursuant to this Section 5 shall be treated as the purchase price for
raw materials inventory of EMS’ ECS Division with a carrying value equal to the
amount of such payments. All raw materials inventory purchased by Sensata
pursuant to this Section 5 shall only be used in ECS Products that will be
supplied to Sensata. All payments by Sensata pursuant to this Section 5 shall be
setoff and applied against any amount otherwise payable by Sensata for ECS
Products constituting finished goods inventory which are purchased by Sensata
from EMS’ ECS Division.

(b) If at any time (regardless whether it is at the end of a calendar month) Net
Working Capital Surplus (if any) is reduced, then EMS shall provide notice to
Sensata along with a ECS Division Net Working Capital Statement setting forth
EMS’ good faith determination of Net Working Capital as of such particular date.
The timing for responding to such statement and the procedures for resolving
disputes as set forth in Section 4 with respect to the P&L Statement shall apply
to the Net Working Capital Statement contemplated by this Section 5(b).
Following final resolution of the Net Working Capital Statement (including all
components thereof) and any disputes related thereto (in accordance with the
timing and procedures set forth in Section 4), if the Net Working Capital
Surplus (as finally determined) has been reduced, then EMS shall pay to Sensata
by wire transfer of immediately available funds an amount in cash equal to the
amount of such reduction, unless such amount has previously been setoff and
applied against any amount otherwise payable by Sensata for ECS Products
constituting finished goods inventory which are purchased by Sensata from EMS’
ECS Division. For the avoidance of doubt, any amount paid by EMS to Sensata
pursuant to this Section 5(b) shall be capped by the total amount of any Net
Working Capital Surplus paid by Sensata to EMS pursuant to Section 5(a) above.

 

6



--------------------------------------------------------------------------------

6. Provision of Silver. During the term of this Agreement, including any
extensions hereto, Sensata covenants and agrees that it shall be solely
responsible for securing for EMS an adequate supply of silver for the entire ECS
Division in order for EMS to fulfill its obligations hereunder.

7. Capital Expenditures. If at any time (regardless whether it is at the end of
a calendar month) the ECS Division has an immediate need for a capital
expenditure (e.g. machinery and equipment repairs, etc.), EMS will provide
written notice to Sensata indicating the amount and description of the capital
expenditure requirement. Sensata shall have the right, but not the obligation to
pay to EMS the capital expenditure amount, by wire transfer of immediately
available funds to an account designated by EMS. If Sensata elects not to make a
capital expenditure payment pursuant to this Section 7, and as a result EMS is
not able to fulfill orders pursuant to Section 2 of this Agreement, then EMS
will not be in breach of this Agreement to the extent such breach results from
Sensata’s election not to make a capital expenditure payment pursuant to this
Section 7, and EMS will not be held responsible for and shall suffer no
liability for any delays in performance or non-performance caused by such
election. Schedule 7 sets forth capital expenditures of the ECS Division during
the 12-month period ended March 31, 2009.

8. Employee Liabilities.

(a) Other than as set forth in Section 8(b), EMS shall remain responsible for
all liabilities and obligations arising out of, relating to or with respect to
(i) the employment or performance of services with, or termination of employment
or services by, EMS or any of its Affiliates of any individual (including, any
such individual that may be terminated as contemplated by Section 10), and
(ii) all benefit and compensation arrangements and any other benefit or
compensation plan, program, agreement or arrangement at any time maintained,
sponsored, contributed or required to be contributed to by EMS or any of its
Affiliates, or with respect to which EMS or any of its Affiliates has any
liability or obligation (including, without limitation, under any pension
benefit plan or related or similar plan) regardless of when such liabilities or
obligations are incurred or reported. For purposes of this Agreement,
“Affiliate” shall include: any corporation or unincorporated trade or business
that, at any relevant time, could be treated as a single employer with EMS
pursuant to Section 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended. Schedule 8 sets forth the current compensation and benefit
expenses associated with employees of the ECS Division.

(b) Sensata shall only be liable for the payment of cash for the liabilities of
the type contemplated by clause (i) and clause (ii) of Section 8(a), to the
extent (i) such liabilities relate to employees of the ECS Division and arise or
are accrued with respect to services performed by such employees during the term
of this Agreement and are specifically set forth on Schedule 4 and/or Schedule 5
and included in the computation of the P&L Statement and/or Net Working Capital
of the ECS Division, respectively, or (ii) a change in pension laws requires an
additional cash contribution to an EMS-sponsored pension plan for ECS Division
employees during the term of this Agreement that relates to pension benefits
accrued by such employee during such term (and which would not have been
required to be made in the absence of this Agreement) and such cash contribution
expense is appropriately reflected in the determination of the P&L Statement.

9. Right of First Refusal. If EMS receives a bona fide offer to purchase, either
directly or indirectly (“Third Party Offer”), any of the assets of the ECS
Division (the “ECS Assets”) from any third party (the “Third Party Offeree”),
then EMS shall not sell such ECS Assets to the Third Party Offeree at any time
during the term of this Agreement and shall not sell such ECS Assets to the
Third Party Offeree

 

7



--------------------------------------------------------------------------------

without first offering to sell the ECS Assets to Sensata at a price equal to
either (a) the fair market value (as determined by a third-party appraiser
mutually agreed in writing by Sensata and EMS) of the ECS Assets in the event
that the Third Party Offer is not a direct offer to purchase the ECS Assets but
rather an offer to purchase a larger portion of EMS’ business (with the closing
of such purchase to occur at the principal place of business of EMS on a date
determined by EMS but in no event later than the consummation of the
transactions contemplated by the Third Party Offer, and EMS shall deliver to
Sensata good title, free and clear of any liens, claims or encumbrances to the
ECS Assets thus purchased) or (b) at such price and upon the same terms and
conditions as contained in the Third Party Offer (the “Third Party Terms”) in
the event that such Third Party Offer is an offer to acquire the ECS Assets
rather than a larger portion of EMS’s business. EMS shall give Sensata written
notice of all such Third Party Offers and in the event that such Third Party
Offer is an offer to acquire the ECS Assets rather than a larger portion of EMS’
business such notice (the “First Refusal Notice”) shall contain: (i) the Third
Party Offeree’s identity, (ii) the Third Party Terms, and (iii) an offer to sell
the ECS Assets to Sensata for a price equal to that contained in the Third Party
Offer, but under the following terms and conditions:

(a) For a period of fifteen (15) days after receipt of the First Refusal Notice
(the “Option Period”), Sensata shall have the option to exercise the right to
purchase the ECS Assets at the price and upon the terms and conditions set forth
in the Third Party Offer. Sensata shall exercise the option to purchase the ECS
Assets only by written notice to EMS within such Option Period. If Sensata
elects not to purchase the ECS Assets, EMS shall have the right to sell the ECS
Assets to the Third Party Offeree (subject to the terms of this Agreement) on
the Third Party Terms.

(b) If the sale of the ECS Assets is to Sensata, the closing of the purchase and
sale of the ECS Assets shall occur at the principal place of business of EMS on
a date determined by EMS but in no event more than ten (10) days after the
expiration of the Option Period. At the closing, Sensata shall pay the
applicable purchase price to EMS under the same terms and conditions contained
in the Third Party Offer, and EMS shall deliver to Sensata good title, free and
clear of any liens, claims or encumbrances to the ECS Assets thus purchased. At
the closing, the parties shall execute such documents and instruments of
conveyance as are reasonably requested and commonly executed in connection with
similar asset purchase transactions.

10. Access to ECS Division.

(a) Sensata shall have the right to appoint an individual (the “Sensata
Controller”) to observe all financial transactions associated with the ECS
Division, including, without limitation, access to all payables and accounts
receivable related to the ECS Division. EMS agrees to provide the Sensata
Controller with reasonable access to the books and records of the ECS Division
(but not to EMS’s operations that are not related to the ECS Division). Sensata
shall have the right to appoint an individual (the “Operations Manager”) to
observe the manufacturing operations associated with the ECS Division (but not
to EMS’s operations that are not related to the ECS Division).

(b) EMS agrees that it will take, as applicable, each of the actions set forth
on Schedule 10 if requested by Sensata, the Operations Manager or the Sensata
Controller to do so, and will refrain from taking, as applicable, each of the
actions set forth on Schedule 10 without the express written approval of
Sensata, the Operations Manager or the Sensata Controller. The parties
acknowledge and agree that an e-mail confirmation from either the Operations
Manager or Sensata Controller to EMS shall constitute valid express written
approval for purposes of this Section 10, and that the Operations Manager and
the Sensata Controller shall be available to EMS during operating hours of the
ECS Division.

 

8



--------------------------------------------------------------------------------

(c) In addition to the foregoing, EMS will provide adequate office space in the
ECS Division’s manufacturing facility to the Sensata Controller and Operations
Manager in order to allow them to fulfill the roles set forth above. Sensata
shall be solely responsible for and hold EMS harmless from all compensation,
benefits, insurance, worker’s compensation liabilities, tax liabilities and any
and all other costs and expenses directly or indirectly related to the Sensata
Controller or the Operations Manager, and EMS specifically disclaims any and all
liability with respect to such individuals.

(d) EMS shall provide to Sensata’s regular outside accountants, Ernst & Young,
LLP (“E&Y”) (subject to E&Y’s compliance in its capacity as “Representative” of
Sensata, with the Confidentiality Agreement, dated March 20, 2009, by and
between EMS and Sensata) such additional financial and other information as may
be required by E&Y to determine if EMS must be consolidated with Sensata as
required pursuant to the consolidation criteria for variable interest entities
(VIEs) as set forth in FASB Interpretation No. 46, Consolidation of Variable
Interest Entities, and related revisions thereof (in which case, EMS shall
provide to E&Y, and E&Y only, all such financial and other information as may be
required by E&Y for such consolidation and its reporting purposes, including the
impact (if any) on Sensata’s internal controls and reporting thereof). For the
avoidance of doubt, Sensata shall not have access to, nor shall Sensata seek
access to any such financial or other information provided by EMS to E&Y
pursuant to this Section 10(d).

11. Intentionally Omitted.

12. Existing and Additional Customers. To the extent any customer set forth on
the Customer List or any future customer not set forth on the customer list but
approved by Sensata (in its sole discretion) (a) agrees in writing to
(i) assume, pay, perform and discharge their pro-rata portion (calculated on the
basis of ECS Products expected to be purchased by such customer during the month
relative to all ECS Products expected to be purchased by Sensata and all other
customers during such month, to be re-calculated on a monthly basis) of the
obligations set forth in Section 3(b), Section 3(c), Section 4, Section 5,
Section 6, Section 7, Section 8, and Section 10(c) of this Agreement, and
(ii) provide their pro-rata support (calculated in the manner set forth in
clause (i) above) with respect to the Letter of Credit (as defined below) (in
such form as determined by Sensata in its sole discretion, including the posting
of a back-to-back letter of credit, cash deposit, or otherwise) or (b) places an
order for ECS Products on a cash-before-shipment basis which can be completed
and delivered by EMS within the initial ninety (90) day period of this
Agreement; then EMS shall manufacture such ECS Products for such customer in
accordance with the terms set forth in this Agreement; provided, however, that
in the event that EMS does not have capacity sufficient to manufacture ECS
Products for Sensata and all such customers, then Sensata shall have first
priority on such capacity and the remaining capacity (if any) shall be allocated
pro-rata to such customers. Throughout the term of this Agreement, in the event
that any current customer of the ECS Division elects not to or does not assume,
pay, perform and discharge or otherwise support its pro-rata portion of all of
its obligations as contemplated by (and in the manner set forth in) clause
(i) and clause (ii) above in this Section 12, then EMS shall cancel and
terminate (with no liability to any Sensata Party) any and all obligations
(other than obligations for orders pursuant to clause (b) above) to manufacture
ECS Products for such non-electing customer. Prior to acceptance of any purchase
order from any customer during the term of this Agreement (other than Sensata),
Sensata shall, upon request by EMS, notify EMS whether a particular customer has
agreed to the covenants and obligations set forth in Section (i) and (ii) of
this Section. Subject to Sensata’s priority with respect to capacity, as
contemplated above, after the initial ninety (90) day period of this Agreement,
EMS shall have the right in its sole discretion to reject or accept any purchase
orders from any other customer of the ECS Division.

 

9



--------------------------------------------------------------------------------

13. Notices. Except with respect to the requirement of written approval set
forth in Section 10 herein, all invoices, payments, notices, reports,
certificates and other communications shall be in writing and shall be deemed to
have been given only if and when (i) personally delivered, or (ii) three
(3) business days after mailing, postage prepaid, by certified or registered
mail, or (iii) when delivered (and receipted for) by an overnight delivery
service, addressed in each case as follows. If directed to EMS, shall be
directed to:

 

EMS Engineered Materials Solutions, LLC

39 Perry Avenue

Attleboro, MA 02703

Attention: President

 

with a copy to

 

Smith, Gambrell & Russell, LLP

Promenade II, Suite 3100

1230 Peachtree Street N.E.

Atlanta, Georgia 30309-3592

Attention: Hans-Michael Kraus

If directed to Sensata shall be directed to:

 

Sensata Technologies, Inc.

529 Pleasant Street, B-35

Attleboro, MA 02703

Attention: President

Attention: General Counsel

 

with a copy to

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention:  

Jeffrey W. Richards, P.C.

Marc D. Browning

EMS, on the one hand, and Sensata, on the other, may change the address for the
giving of invoices, payments, notices, reports, certificates and other
communications to it, by written notice to the other party in conformity with
the foregoing. For clarity, personal delivery by EMS to the Sensata Controller
or Operations Manager shall be fully effective and shall be deemed delivered
upon Sensata at the time of such delivery.

14. Set-Off. (a) Except in the event that Sensata breaches its obligation to pay
the Sovereign Portion of any invoice to Sovereign, if Sovereign shall have drawn
upon that certain letter of credit issued by The Bank of New York Mellon (the
“Letter of Credit”) (which, pursuant to the terms therein, provides security for
the Delivery of Precious Metals (as defined in the Consignment Agreement) for
the production of ECS Products under that certain Consignment Agreement between
Sovereign and EMS, dated as of February 21, 2008 (as amended, the “Consignment
Agreement”)), or (b) EMS breaches any of its obligation to Sensata hereunder, in
the case of either clause (a) or (b) above, then Sensata is hereby authorized,
subject to Sovereign’s right to be paid in full with respect to all of EMS’
Obligations (as

 

10



--------------------------------------------------------------------------------

defined in the Consignment Agreement) to Sovereign under the Consignment
Agreement (other than contingent indemnification obligations for which no claim
has been asserted), at any time and from time to time after Sensata exercises
its rights under the Consignment Agreement and only to the extent that Sensata
suffers a deficiency between the amount drawn upon the Letter of Credit and the
amount recovered by Sensata after the exercise of its remedies under the
Consignment Agreement, to the fullest extent permitted by law, to setoff and
apply any and all deposits related to the ECS Division (including, without
limitation, any pre-payments of ECS Products constituting finished goods
inventory to be purchased by Sensata from EMS’ ECS Division) and/or other
amounts payable by Sensata to EMS pursuant to the terms of this Agreement
against any and all of such deficiency. In the event that Sensata breaches any
of its obligation to EMS hereunder, then EMS is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to setoff and
apply any and all deposits (including, without limitation, any pre-payments of
ECS Products constituting finished goods inventory to be purchased by Sensata
from EMS’ ECS Division) and/or other amounts payable by EMS to Sensata pursuant
to the terms of this Agreement against any and all of the amounts owed by
Sensata to EMS. For the avoidance of doubt, the parties acknowledge and agree
that their respective set-off rights set forth in this Section 14 are solely
limited to deposits and rights associated with the ECS Division. The parties
hereby affirmatively waive any and all rights to exercise any setoff,
counterclaim or deduction with respect to any amounts arising under or in
respect of this Agreement against any other amounts owing to or from each other
under matters other than under this Agreement, including any obligations,
deposits, or rights related to EMS’ bi-metal division.

15. Reasonably Equivalent Value. EMS hereby acknowledges and agrees that the
amounts paid or to be paid by Sensata to EMS as contemplated by this Agreement
(including, without limitation, the amounts paid as set forth in the last
WHEREAS clause set forth in the Recitals to this Agreement and each of
Section 1(a), Section 1(b), Section 2, Section 3(b) and Section 9 of this
Agreement) represents reasonably equivalent value for the assets purchased or to
be purchased by Sensata from EMS.

16. Miscellaneous.

(a) This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all previous communications,
either oral or written, between the parties with respect to the subject matter
hereof (including with respect to the supply and delivery of ECS Products by the
ECS Division to Sensata); provided, however, that notwithstanding the foregoing,
that certain Confidentiality Agreement, dated March 20, 2009, by and between EMS
and Sensata shall remain in full force and effect. Sensata hereby releases and
discharges EMS from any outstanding performance obligations of EMS under any
prior written or oral arrangements between Sensata and EMS to supply Sensata
with ECS Products (other than as set forth herein or to comply with warranty
obligations with respect to previously delivered ECS Products). EMS hereby
releases and discharges Sensata from any outstanding performance obligations of
Sensata under any written or oral arrangements between Sensata and EMS to
purchase ECS Products from EMS. EMS represents that, as of the date of this
Agreement, EMS has no Obligations (as defined in the Consignment Agreement)
outstanding.

(b) The validity, performance, construction and affect of this Agreement shall
be governed by the laws of the State of New York, without giving effect to the
principles of conflicts of laws. The parties agree and acknowledge that the
State of New York has a reasonable relationship to the parties and for this
Agreement.

(c) This Agreement may not be assigned by either party without the prior written
consent of the other party, except that either party may assign its rights and
obligations under this Agreement to a financier for collateral security
purposes; provided, that any such assignment does not release the

 

11



--------------------------------------------------------------------------------

assigning party of any of its obligations, liabilities and duties under this
Agreement and that such assigning party remains primarily liable for all such
obligations, liabilities and duties. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person or entity, other than
EMS and the Sensata Parties and their respective successors, legal
representatives and permitted assigns, any rights or remedies under or by reason
of this Agreement.

(d) This Agreement may be executed in two or more counterparts, all of which
taken together shall constitute one and the same instrument. Facsimile and
scanned and emailed signatures shall be fully effective for all purposes.

(e) In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.

(f) The parties agree to execute and deliver such other documents, certificates,
agreements and other writings and to take such other actions as (i) may be
necessary or desirable in connection with the transfer of assets to or from EMS
and Sensata under this Agreement or (ii) may be reasonably requested by Sensata
in connection with Sensata supplying silver to EMS’ ECS Division under
Section 6.

(g) Unless the express context otherwise requires, the following terms have the
following meanings: (i) the words “hereof”, “herein”, and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement; (ii) the terms
defined in the singular have a comparable meaning when used in the plural, and
vice versa; (iii) the terms “Dollars” and “$” mean United States Dollars;
(iv) references herein to a specific Section, Subsection, or Schedule shall
refer, respectively, to Sections, Subsections, or Schedules of this Agreement;
(v) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation;”
and (vi) “Ancillary Agreements” means the Letter of Credit, and that certain
Assignment Agreement, between Sovereign, EMS and Sensata, assigning that certain
Consignment Agreement, dated as of February 21, 2008, as amended.

(h) Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated by this Agreement are consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, shall be borne by the party incurring such costs and
expenses.

(i) The parties irrevocably waive to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement. In the event of any litigation, the parties
hereto agree that the state and Federal courts in New York City, in the State of
New York shall have exclusive jurisdiction to resolve any dispute, with each
party hereto irrevocably consenting to such jurisdiction and venue

[Signatures Appear on Following Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

EMS ENGINEERED MATERIALS SOLUTIONS, LLC By:  

/s/ S.A. de Kock

Name:  

S.A. de Kock

Title:  

CEO

Signature Page to Transition Production Agreement



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES, INC. By:  

/s/ Martha Sullivan

Name:  

Martha N. Sullivan

Title:  

Chief Operating Officer and Secretary

Signature Page to Transition Production Agreement